11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Royce Lee 
Appellant
Vs.                   No. 11-02-00279-CV B Appeal from Comanche County
J. H. Purvis et al
Appellees
 
Appellant has filed in this court a motion to
dismiss his appeal.  Appellant states that
he no longer desires to prosecute this appeal. 
The motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
October 3, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.